     Case 20-32878 Document 3 Filed in TXSB on 06/01/20 Page 1 of 1




                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

In re:                                      §
ROBERT HAROLD CHRISTIAN                     §          CASE NO.        20-32878-H1
       Debtor(s)                            §      Chapter 13

     DEBTOR’S CERTIFICATION REGARDING NECESSITY OF FILING
                       PAYMENT ADVICES

       My name Robert Harold Christian and I am a debtor in this bankruptcy case. I
declare that I did not receive any payment advices or other evidence of payment from any
employer during the 60 days before the filing of the bankruptcy petition.

        I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.

DATED: 6/1/2020


                                            /s/ Robert Harold Christian _____________
                                            Robert Harold Christian, Debtor
